Case 1:19-cv-11104-RA Document 20-5 Filed 06/26/20 Page 1 of 2




                  EXHIBIT “E”
"#"' ..."'~       Case 1:19-cv-11104-RA
              DEPARTMENT  OF HEALTH ANDDocument 20-5 Filed 06/26/20 Page
                                        HUMAN SERVICES               Public2Health
                                                                             of 2 Service


(~
 ~}t-
                                                                                            Food and Drug Administration
                                                                                            College Park, MD 20740




        APR 1 9 2005

       Mr. Richard J. Brownell, Jr.
       Vice President
       Vanilla Products
       Virginia Dare
       882 Third Avenue
       Brooklyn, New York 11232

       Dear Mr. Brownell:

       This is in response to your letter of February 10, 2005, to the Food and Drug Administration (FDA)
       regarding our October 8, 2004, letter to Rhodia, Inc. on the labeling of a vanillin product derived by
       fermentation. You requested clarification on our response to Rhodia, Inc. because you believe that it
       may be misinterpreted. In addition, you requested further clarification on whether a vanillin product
       derived by a natural process may be used to make natural vanilla flavors.

      FDA's policy on the use of the term "natural" is that "natural" means that nothing artificial (including
      artificial flavors) or synthetic (including alI color -additives regardiess of source) has been included in or
      has been added to a food that would not normally be expected to be in the food. Additionally, we do not
      restrict the use of the term "natural" except on products that contain added color, synthetic substances
      and flavors as defined in Title 21 of the Code of Federal Regulations (CFR), section 101.22.

      As you know, on April 5, 2004, Rhodia, Inc. wrote to us requesting a letter confirming that vanillin
      derived from a natural source such as ferulic acid via a natural process such as fermentation can be
      labeled "natural vanillin" or "vanillin derived naturally by fermentation." In our October 8, 2004,
      response to Rhodia, Inc. we stated that the common or usual name of the product Rhodia, Inc. described
      in its letter is "vanillin." Further, we stated that if the product is manufactured by a natural process, we
      would not object to the use of a statement such as ''vanillin derived naturally tm-_ough fermentation"
      elsewhere on the product label because such statement indic;ates how the product was processed.
      However, the product Rhodia, Inc. described would not qualify as "natural vanillin." Thus, although we
      would not object to a statement on the label indicating that vanillin is derived naturally through a
      fermentation process, we point out that such a statement should not imply that the vanillin is a natural
      flavor or that a finished food containing it is natural.

      In your letter, you requested further clarification on whether a vanillin product derived by a natural
      process may be used to make natural vanilla flavors. The standards of identity for vanilla extract
